oO mean HD OF FF WO NY &-

Wm NY NY NY KW NYY NY NNN BF FE SF F&F

Kenneth W. Harper

Menke Jackson Beyer, LLP
807 North 39™ Avenue
Yakima, WA 98902
509-575-0313

Attorneys for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Firs Home Owners Association,
NO. 2:19-cv-01130

Plaintiff,

V. DEFENDANT’S ANSWER AND
AFFIRMATIVE DEFENSES

City of SeaTac, a Municipal Corporation,

 

Defendant.

 

 

Defendant City of SeaTac (“defendant”) responds to plaintiff's
complaint as follows:
I. Parties
1.1. Answering paragraph 1.1 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same. Answering
footnote no. 1 to paragraph 1.1 of the complaint, defendant admits only to the

existence of legal authority, including Havens Realty Corp. v. Coleman, 455

DEFENDANT'S ANSWER AND SS Not BEYER, LLP
AFFIRMATIVE DEFENSES - 1 ee ae

Fax (509)575-0351
Oo AN HO OF FF W NH F&F

wnrmM NY NY VY NY NY NY KY NV YN & FSF FF FSF SF =

 

U.S. 363 (1982), which speaks for itself, and denies each and every other
allegation of said footnote.

1.2. Answering paragraph 1.2 of the complaint, defendant admits the
same.

II. Jurisdiction and Venue

2.1. Answering paragraph 2.1 of the complaint, defendant avers that
the United States District Court for the Western District of Washington has
original jurisdiction over claims alleged by the plaintiff pursuant to 28 U.S.C. §
1331.

2.2. Answering paragraph 2.2 of the complaint, defendant avers that
the United States District Court for the Western District of Washington is an
appropriate venue because the defendant is located in and conducts its business

in King County, Washington.

Hil. Statutory Compliance
3.1. Answering paragraph 3.1 of the complaint, defendant admits the
same.
IV. Facts
4.1. Answering paragraph 4.1 of the complaint, defendant admits only
that Spanish is the primary language spoken by some adult heads of households

DEFENDANT'S ANS WER MENKE JACKSON BEYER, LLP
807 North 39h Avenue
AND AFFIRMATIVE DEFENSES - 2 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
Oo AN HD FO FF W NO

ow mY NY NY NY NY NY NY DVDs NN FSF F&F FSF FB SF FS BS

 

located within the Firs Mobile Home Park. Defendant is without information
or knowledge sufficient to form a belief as to the truth of the allegation that
Spanish is the primary language spoken by most or all adult heads of
households located within the Firs Mobile Home Park, and therefore denies the
same.

4.2. Answering paragraph 4.2 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same.

4.3. Answering paragraph 4.3 of the complaint, defendant admit only
that Fife Motel Inc. owns the Firs Mobile Home Park and delivered a letter
written in English to all 66 tenants of the Firs Mobile Home Park, which letter
speaks for itself, and denies each and every other allegation of said paragraph.

4.4. Answering the first sentence of paragraph 4.4 of the complaint,
defendant admits the same. Answering the second sentence of paragraph 4.4 of
the complaint, defendant is without information or knowledge sufficient to
form a belief whether it appeared to the plaintiff that it required Fife Motel Inc.
to provide "certified translations and interpreters through the housing

relocation process," and therefore denies the same.

DEFENDANT'S ANS WER MENKE JACKSON BEYER, LLP
807 North 39'» Avenue
AND AFFIRMATIVE DEFENSES - 3 rane we con

Fax (509)575-0351
Oo FN HFS FTF FPF W NYO

w NN NY YN ND NHN NY NN BS BF HF SB BS Ss
SS eke NMUaR HERB SORRBEEPeSe WV ARGRER ESE

 

4.5. Answering the first sentence of paragraph 4.5 of the complaint,
defendant admits only that the owner sent an English-language letter to
residents of the Firs Mobile Home Park dated on or about July 7, 2016, which
letter speaks for itself, and denies each and every other allegation of said
sentence. Answering the second sentence of paragraph 4.5 of the complaint,
defendant admits only to the existence of municipal ordinances, including
Section 15.465.600 of the SeaTac Municipal Code, which speaks for itself, and
denies each and every other allegation of said sentence. Answering the third
sentence of paragraph 4.5 of the complaint, defendant admits only that Steve
Pilcher attended July 11, 2016, meeting and denies each and every other
allegation of said sentence.

4.6. Answering the first sentence of paragraph 4.6 of the complaint,
defendant admits issuing a State Environmental Policy Act (SEPA) threshold
determination of non-significance on July 22, 2016, which speaks for itself,
and denies each and every other allegation of said sentence. Answering the

second sentence of paragraph 4.6 of the complaint, defendant denies the same.

4.7. Answering paragraph 4.7 of the complaint, defendant admits the
same.
DEFENDANT'S ANSWER aaa ornae me Ue

AND AFFIRMATIVE DEFENSES - 4 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
Co ON HSH oF FPF W NY &

YP NY NY NY LW NY VY NY NV N= VN FB FSF KF FB SF FS BF

 

4.8. Answering the first sentence of paragraph 4.8 of the complaint,
defendant denies the same. Answering the second sentence of paragraph 4.8 of
the complaint, defendant denies the same.

4.10. Answering paragraph 4.10 of the complaint, defendant admits the
same.

4.11. Answering the first sentence of paragraph 4.11 of the complaint,
defendant admits the same. Answering the second sentence of paragraph 4.11
of the complaint, defendant denies that it "failed" to provide the relocation
approval letter in Spanish, denies that it "failed" to provide residents with
information in Spanish about their appeal rights, and further denies that it had
any obligation or duty to do either.

4.12. Answering paragraph 4.12 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same.

4.13. Answering paragraph 4.13 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same.

4.14. Answering the first sentence of paragraph 4.14 of the complaint,

defendant admits only that individuals who purported to be residents of the Firs

DEFENDANT'S ANSWER eS ene
AND AFFIRMATIVE DEFENSES - 5 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
Oo On HD OF fF WO NY S&S

WN NY NY KYW NY NY NYDN N BF BP BF
oS Ge VR TF RSORR SE SRVRGRE RE SE

 

Mobile Home Park spoke at the October 25, 2016, regular council meeting of
the City of SeaTac City Council on October 25, 2016, that their comments
speak for themselves, and denies each and every other allegation of said
sentence. Answering the second sentence of paragraph 4.14 of the complaint,
defendant denies that it "refused" to extend the appeal deadline, and is without
information or knowledge sufficient to form a belief as to whether "many" of
the families received or did not receive notice of the approval of the relocation
plan until on or about October 25, 2016, and therefore denies the same.

4.15. Answering the first sentence of paragraph 4.15 of the complaint,
defendant admits only that members of the SeaTac City Council spoke at the
October 25, 2016, regular council meeting and is without information or
knowledge sufficient to form a belief as to whether residents of the Firs
considered comments made by members of the SeaTac City Council to be
discriminatory, and therefore denies the same. Answering the second sentence
of paragraph 4.15 of the complaint, defendant admits only that it did not
provide certified Spanish-language interpreters at the October 25, 2016, regular
council meeting and denies that it had any obligation or duty to do so.

4.16. Answering paragraph 4.16 of the complaint, defendant admits

only the existence of email correspondence from Joseph Scorcio to Monica

DEFENDANT'S ANSWER MENKE JACKSON BEYER, LLP
807 North 39 Avenue
AND AFFIRMATIVE DEFENSES - 6 Telephone (609)575.0513

Fax (509)575-0351
eo CON FO UF FPF WO NO

Ww NY NY NR WY NY KW NY NV NY ND F&F FSF FSF FEF FF

 

Mendoza-Castrejon dated October 30, 2016, which speaks for itself, and denies
each and every other allegation of said paragraph.

4.17. Answering paragraph 4.17 of the complaint, defendant admits the
same.

4.18. Answering paragraph 4.18 of the complaint, defendant denies the
same.

4.19. Answering paragraph 4.19 of the complaint, defendant admits the
same.

4.20. Answering paragraph 4.20 of the complaint, defendant denies the
same.

4.21. Answering paragraph 4.21 of the complaint, defendant denies the
same.

4.22. Answering paragraph 4.22 of the complaint, defendant denies that
a special council meeting occurred on December 13, 2017. With the
understanding that the plaintiff intended to reference a special council meeting
on December 12, 2017, defendant answers as follows: Answering the first
sentence of paragraph 4.22 of the complaint, defendant admits only that then-
Mayor Siefkes spoke at the December 12, 2017, meeting of the SeaTac City

Council, and that his comments speak for themselves, and denies the plaintiff's

DEFENDANT'S ANSWER MENKE JACKSON BEYER, LLP
807 North 39% Avenue
AND AFFIRMATIVE DEFENSES - 7 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
o oN HS FF FPF WO LH

YW NY NY NY NY KR NY HH N DN SB HB SB Be ee
SoS eU RA aGARESOHKR FEC Qa aRaE HRB SE

 

characterization of said comments. Answering the second sentence of said
paragraph, defendant denies the same.

4.23. Answering paragraph 4.23 of the complaint, defendant admits
only to the existence of an oral ruling by King County Superior Court Judge
LeRoy McCullough on June 7, 2018, which speaks for itself.

4,24. Answering paragraph 4.24 of the complaint, the term "pre-
litigation tort claim" is not defined. With the understanding that the plaintiff
intended to reference a "standard tort claim form" as referenced in paragraph
3.1 of the complaint, defendant admits that the plaintiff filed said form with
defendant City of SeaTac on February 13, 2019, which form speaks for itself as
to content, and denies each and every other allegation of said paragraph.

Vv. Causes of Action

5.1. Defendant reasserts and incorporates by reference the foregoing
paragraphs.

5.2. Answering paragraph 5.2 of the complaint, defendant denies the
same.

5.3. Answering paragraph 5.3 of the complaint, said paragraph
contains general statements of law to which no response is required. To the

extent a response is required, Washington law, including Ch. 49.60 RCW,

DEFENDANT'S ANSWER MENKE JACKSON BEYER, LLP
807 Nort th Avenue
AND AFFIRMATIVE DEFENSES - 8 rane wa oe

Fax (509)575-0351
Oo ON A oT FF W NH SF

WrHY NY NY LY NY NY ND NVé NN FSF FSF KF FS

 

speaks for itself. To the extent said paragraph contains allegations directed at
defendant, defendant denies the same, and more specifically denies that it has
acted in any manner inconsistent with applicable law, including Ch. 49.60
RCW.

5.4. Answering paragraph 5.4 of the complaint, said paragraph
contains general statements of law to which no response is required. To the
extent a response is required, Washington law, including Ch. 2.43 RCW,
speaks for itself. To the extent said paragraph contains allegations directed at
defendant, defendant denies the same, and more specifically denies that it has
acted in any manner inconsistent with applicable law, including Ch. 2.43
RCW.

5.5. Answering sentences 1-4 of paragraph 5.5 of the complaint, said
paragraph contains general descriptions of law to which no response is
required. To the extent a response is required, the SeaTac Municipal Code,
including Section 15.465.600, speaks for itself. Defendant denies that RCW
15.465.600(H) outlines a "mobile home park relocation planning process," as
alleged in paragraph 5.5 of the complaint. Answering the fifth sentence of
paragraph 5.5 of the complaint, defendant admits only to oral statements made

by the trial court, which speak for themselves, and denies that the King County

DEFENDANT'S ANSWER ee eee
AND AFFIRMATIVE DEFENSES - 9 Facciere Goas0618

Fax (509)575-0351
oO On Bn oa FF WO ND KF

WN NY NY NY NYNNY NNN DN FB BF BS Ss SB Pe
oS eM a HRB ORKRR SSSR QAaEaBREBRE SE

 

Superior Court issued a written order relating to the manner in which notices
were to be provided.

5.6. Answering the first sentence of paragraph 5.6 of the complaint,
defendant is without information or knowledge sufficient to form a belief as to
the truth of the allegations set forth therein, and therefore denies the same.
Answering the second sentence of paragraph 5.6 of the complaint, defendant
denies the same.

5.7. Answering paragraph 5.7 of the complaint, defendant admits only
that it must comply with federal law, denies plaintiff's characterization of
federal law, and further denies that it failed to comply with federal law in any
manner relating to the plaintiff's allegations in this lawsuit. Answering
footnote no. 2 of paragraph 5.7 of the complaint, defendant admits only that the
Consortium website speaks for itself and denies each and every other allegation
of said footnote.

5.8. Answering the first sentence of paragraph 5.8 of the complaint,
said sentence contains general statements of law to which no response is
required. To the extent a response is required, Title IV of the Civil Rights Act

of 1964, 42 U.S.C. § 2000d et seq., speaks for itself. To the extent said

DEFENDANT'S ANSWER MENKE JACKSON BEYER, LLP
07 North 39 Avenue
AND AFFIRMATIVE DEFENSES - 10 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
Oo ON HS Oo FF WO NY

WnrNYN NY NY WY NY KN NY VY NN S&S F&F FF SF SF FB FS

 

sentence is directed at defendant, defendant denies the same. Answering the
second sentence of paragraph 5.8 of the complaint, defendant denies the same.

5.9. Answering paragraph 5.9 of the complaint, defendant denies the
same.

5.10. Answering paragraph 5.10 of the complaint, defendant denies the
same.

5.11. Answering the first sentence of paragraph 5.11 of the complaint,
defendant admits that it paid to re-translate the Relocation Plan. Answering
each and every other allegation of said paragraph, defendant denies the same.

5.12. Answering paragraph 5.12 of the complaint, said paragraph
contains general statements of law to which no response from defendant is
required. To the extent a response is required, Washington law, including Ch.
49.60 RCW, speaks for itself. Defendant further denies that it has interfered
with the plaintiff's right to obtain or enjoy a dwelling without discrimination.

5.13. Answering the first sentence of paragraph 5.13 of the complaint,
defendant denies the same. Answering the second, third and fourth sentence of
said paragraph, said sentences contain general statements of law to which no
response is required. To the extent a response is required, the federal Fair

Housing Act speaks for itself as to purpose and content. To the extent any

DEFENDANT'S ANSWER see ee
AND AFFIRMATIVE DEFENSES - 11 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
o ON DS OFF FPF WO ND FS

wnMy NY NY BY NY NK NY NV NN BF FP FF SF

 

statements in the second, third and fourth sentences of paragraph 5.13 of the
complaint are directed at the defendant, defendant denies that it has acted in
any manner inconsistent with the federal Fair Housing Act.

5.14. Answering paragraph 5.14 of the complaint, said paragraph
contains general statements of law to which no response from defendant is
required. To the extent a response is required, federal law, including 42 U.S.C.
§ 3608(d), speaks for itself. Defendant further denies that it has acted in any
manner inconsistent with the federal Fair Housing Act.

5.15. Answering paragraph 5.15 of the complaint, said paragraph
contains general statements of law to which no response from defendant is
required. To the extent a response is required, federal law and regulation,
including 24 C.F.R. § 100.500, speaks for itself. Defendant further denies that
it has acted in any manner inconsistent with the federal Fair Housing Act or
regulations promulgated thereunder.

5.16. Answering paragraph 5.16 of the complaint, defendant admits
only that defendant is among King County's most diverse cities. In answer to
demographic data referenced in paragraph 5.16 of the complaint, defendant is
without information or knowledge sufficient to form a belief as to the accuracy

of said data, and therefore denies the same.

DEFENDANT'S ANSWER eee
807 North 39% Avenue
AND AFFIRMATIVE DEFENSES - 12 = beat 38902

Fax (509)575-0351
Oo ON BD oF FF WO NY

Ww NY NY NY KN KY NV WKY VN NR F&F FSF FB FSF FS

 

5.17. Answering the first and second sentences of paragraph 5.17 of the
complaint, defendant admits to adopting Comprehensive Land Use Plans in
2015 and 2017, which speak for themselves. Answering the third sentence of
paragraph 5.17 of the complaint, defendant denies the same.

VI. Relief

6.1. Answering paragraph 6.1 of the complaint, defendant denies the
same.

VII. Plaintiff's Request for Damages

7.1. Answering paragraph 7.1 of the complaint, including all subparts
thereto, defendant denies the same, and further denies that plaintiff is entitled
to any of the relief sought therein.

7.2. Except to the extent specifically admitted above, defendant denies
all remaining allegations of the complaint.

VIII. Affirmative Defenses
By way of further answer and its first affirmative defenses, defendant

City of SeaTac alleges as follows:

1. Plaintiff has failed to state a claim upon which relief can be
granted.
DEFENDANT'S ANSWER MENEE JACKSON BEYERSLEE

AND AFFIRMATIVE DEFENSES - 13 arid

Telephone (509)575-0313
Fax (509)575-0351
Oo mPa N HD FO fF WOW NY

OWN NY NNN NY NNN DN BS BSB FB BB BB SP
So 8S ey aanarsek BNR SGEaeR aA aR eE HR ESE

 

2. Plaintiff's claims are barred in whole or in part by justification,
privilege, and or legislative immunity and/or other forms of immunity in favor
of defendant's actions in furtherance of its rights and obligations under the law,
and plaintiff's claims are contrary to public policy.

3. Some or all of plaintiff's claims are barred by res judicata or
collateral estoppel (claim and/or issue preclusion).

4, Plaintiff lacks standing.

on Some or all of plaintiff's claims are barred under the doctrines of
laches, waiver, or unclean hands.

6, Plaintiff's claims are barred by applicable statutory definitions in
the laws upon which plaintiff’s claims are based because the complained-of
allegations are not within the scope of said statutes.

7. Plaintiff's claims are barred under McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), and its progeny because defendant possesses
legitimate non-discriminatory grounds for all actions challenged by plaintiff
herein.

8. Plaintiffs claims are barred because they arise out of improper

claim splitting, circuity of action, and the prior pending action styled Medina et

DEFENDANT'S ANSWER MENKR ACES ON BEXERSELE
807 North 39h Avenue
AND AFFIRMATIVE DEFENSES - 14 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
Oo mPmanN HD oO FF WO NY

Se fl
Nu -F Oo

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

al. v. City of SeaTac et al., King County Superior Court case number 17-2-
07094-7 KNT.
IX. Prayer for Relief

WHEREFORE, defendant having fully answered plaintiff's complaint
and having asserted its affirmative defenses, prays as follows:

nl. For dismissal of plaintiff's complaint with prejudice;

2. For an award of all reasonable costs and reasonable attorneys’ fees
incurred herein as may be recovered by applicable law;

3. For such other and further relief as the Court deems just and

equitable.
DATED THIS 23” day of July, 2019.

s/ KENNETH W. HARPER
WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39"" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mijbe.com

DEFENDANT'S ANSWER Se ree te tea
AND AFFIRMATIVE DEFENSES - 15 Yakima, WA 98902

Telephone (509)575-0313
Fax (509)575-0351
oO mOmnN FDO oF F WO ND

YP NY NY NY BH HN NN DNDN BS BF FB FB Be SP RP
Sop GP NUaR HEB SORKR SCR BH AGRAEAaRE Ss

 

CERTIFICATE OF SERVICE

I hereby certify that on July 23, 2019, I filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will send notification of

such filing to the following:

 

 

 

V. Omar Barraza omar(@barrazalaw.com
Christina L. Henry chenry@hdm-legal.com
Ms. Mary E. Mirante Bartolo mmbartolo@seatacwa.gov
Mr. Mark S. Johnsen mjohnsen@seatacwa.gov

 

and I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

None.

s/ KENNETH W. HARPER
WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT'S ANSWER MENKE sneer BEYER, LLP
80' ortl th Avenue
AND AFFIRMATIVE DEFENSES - 16 : Sale WA 98902
elephone (509)575-0313

Fax (509)575-0351
